DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1542”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first resistor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 line 3-4 recites: “first level information; and receiving the first level information having a first logical level”. It is ambiguous how electrically or mechanically is the first level information having a first logical level as claimed is detected or formed. Since, there was not described in the specification nor drawings in such way to which it pertains.
Furthermore, applicant has introduced the “first level information having a first logical level”. However, Applicant has not introduced any second level information as well as second logical level  as following claims.
Claim 10 is depending on claim 9 and also is rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2; 4-7; 11-12; and 18-19 are as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen et al. (US 2019/0158938).
As per claim 1: Bowen discloses an electronic vaporizer 1114, configured to be used in combination with an electronic vaporizer device body 101, wherein the electronic vaporizer device body 101 at least comprises a power supply 103, a first pin 109 and a second pin 111 5and is configured to control, after being combined to the electronic vaporizer, the power supply 103 to supply power to the electronic vaporizer 114 through the first pin 109 and the second pin 111; and the electronic vaporizer 114 comprises: a storage compartment 120, storing a vaporizable substance (such as liquid/material/substance); and  10a heating circuit (not shown; wherein the circuit which is connected from the electrical contact 119/121 to the heater 118), comprising: a heating component 118, configured to heat the vaporizable substance (in order to generate aerosol); and a first contact pad 119 and a second contact pad 121, electrically connected to the heating component 118, 15wherein the heating circuit changes a voltage or current between the first pin 109 and the second pin 111 after the first contact pad 119 and the second contact pad 121 being electrically contacting with the first pin 109 and the second pin 111 respectively; and after detecting that the voltage or the current changes, the electronic 20vaporizer device body 101 controls the power supply to supply power to the heating component 118 via the first contact pad 119 and the second contact pad 121.
 (Note: it is inherent/common sense to have the heating circuit changes a voltage or current  after the pins contacted with the contact pads; as well as the electronic vaporizer device body control  the power supply to supply power to the heating component in order to transfer the electrical to the heater component. Because there would be no voltage or current change if the cartridge has not connected to the vaporizer body (or the contact pads of the cartridge have not connected to the e-pins of the vaporizer body, there will be no electrical passing through), the voltage or current would changed after the cartridge 

	As per claims 2; 4-6: Bowen discloses the electronic vaporizer 114, further comprising: an authentication circuit 138, comprising a third contact pad 123, wherein the third contact pad 123 is in electrical contact with a third pin 113 of the electronic 25vaporizer device body 101 after the electronic vaporizer (cartridge 114) is combined with the electronic vaporizer device body 101; and wherein the authentication circuit 138 further comprises an encryption chip configured to 5store encrypted data information of the electronic vaporizer; and the authentication circuit is configured to provide the encrypted data information to the electronic vaporizer device body via the third contact pad; and wherein the data 10information at least comprises an identification (ID) number of the electronic vaporizer (see Para. [0040-004]; wherein the identifier may be recognized, detected, and/or read by the vaporizer body, and may convey information about the vaporizable material contained within the cartridge and/or about the cartridge itself; and may include circuitry for receiving and/or transmitting information between the cartridge and the vaporizer body; and the identifier is passive and may include codes or markings (e.g., bar codes, quick response (QR) codes, etc.); and wherein the 1st, 2nd and 3rd contact pad are integrated in a PCB module (not shown, wherein in order to connect to the pins on the vaporizer body and transfer electrical to the heater).

	As per claim 7: Bowen discloses an electronic vaporizer device body 101, configured to be used in combination with the electronic vaporizer 114, wherein the electronic vaporizer 114 comprises: a storage compartment 120, storing a vaporizable substance (such as liquid/material/substance); and a heating circuit (not shown; wherein the circuit which is connected from the electrical contact 119/121 to the heater 118), comprising:  20a heating component 118, configured to heat the vaporizable substance (in order to generate aerosol to end users); and a first contact pad 119 and a second contact pad 121, electrically connected to the heating component 118; and wherein the electronic vaporizer device body 101 comprises:  25a power supply 103, configured to supply power; and a main control circuit 105, 
 (Note: it is inherent/common sense to have and a change of a voltage or a current between the first pin and the second pin is detected because there would be no voltage or current change if the cartridge has not connected to the vaporizer body (or the contact pads of the cartridge have not connected to the e-pins of the vaporizer body, there will be no electrical passing through), the voltage or current would change after the cartridge is connected to the vaporizer body (or the contact pads of the cartridge are connected to the e-pins of the vaporizer body), since the electrical pins of the vaporizer body would transfer/communicate with the power source (battery) and transfer the electrical to the heater component via the electrical contact pad.)

	As per claims 11-12: Bowen discloses an electronic vaporizer device body 101; wherein the main control circuit 105 further comprises a third pin 113, and the third pin 113 is in electrical contact with the third contact pad 123 (as shown in fig. 1); and wherein the main control circuit 105 is configured to detect the resistance of the first resistor via the third pin 113 (in order to control the flow of the electrical current within the circuit or to reduce voltage and current when passing through)

	As per claim 18: Bowen discloses an electronic vaporizer device 100, comprising an electronic vaporizer 114 and an electronic vaporizer device body 101; wherein the electronic vaporizer 114 comprises: a storage compartment 120, storing a vaporizable substance (such as liquid/material/substance); and a heating circuit (not shown; wherein the circuit which is connected from the electrical contact 119/121 to the heater 118), comprising: 20a heating component 118, configured to heat the vaporizable substance (in order to generate aerosol to end user); and a first contact pad 119 and a second contact pad 121, electrically connected to the heating component 118; and the electronic vaporizer device body 101 comprises:  25a power supply 103, configured to supply power; and a main 
(Note: it is inherent/common sense to have and a change of a voltage or a current between the first pin and the second pin is detected because there would be no voltage or current change if the cartridge has not connected to the vaporizer body (or the contact pads of the cartridge have not connected to the e-pins of the vaporizer body, there will be no electrical passing through), the voltage or current would change after the cartridge is connected to the vaporizer body (or the contact pads of the cartridge are connected to the e-pins of the vaporizer body), since the electrical pins of the vaporizer body would transfer/communicate with the power source (battery) and transfer the electrical to the heater component via the electrical contact pad.)

	As per claim 19: Bowen discloses the electronic vaporizer device 100, wherein the third contact pad 123 of the electronic vaporizer 114 is in electrical contact with the third pin 113 of the electronic vaporizer device body 101 (as shown in fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 as best understood and is rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (US 2019/0158938).
As per claim 3: Bowen discloses the electronic vaporizer 100, and the authentication circuit (identifier) 138; 3rd contact pad 123. However, Bowen does not explicitly disclose wherein the authentication circuit further comprises a first resistor electrically connected to the third contact pad, 48wherein a resistance of the first resistor is detected and obtained by the electronic vaporizer device body via at least the third contact pad.
On the other hand, Bowen mentioned that the cartridge may be configured or identified based on an electrical property that the vaporizer can detect based on an electrical connection with the cartridge. For example, the vaporizer may make electrical contact through two or more electrical contacts with the heater and/or additional electrical contacts and may detect a characteristic resistance, inductance, or time response (e.g., time constant, RC time constant, LC circuit resonance, etc.) (see Para. 0050]); and in general, storing a cartridge characteristic such as the resistance of the heater in the cartridge itself may be also useful for confirming that the connection between the vaporizer and the cartridge is good, and that the vaporizer's resistance measurement circuit is working normally (Para. [0071]). However, a person having ordinary skill in the art would know that having a resistor electrically connected to the 3rd contact pad to transfer the electrical from the electronic vaporizer body to the cartridge in order to control the flow of the electrical current within the circuit or to reduce voltage and current when used in the device is well known, common knowledge and commonly used in the electrical circuitry.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the electronic vaporizer taught by Bowen such that wherein the authentication circuit further comprises a first resistor electrically connected to the third contact pad, 48wherein a resistance of the first resistor is detected and obtained by the electronic vaporizer .

Claim 8 as best understood and is rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (US 2019/0158938) in view of Rasmussen (US 2020/0068949).
As per claim 8: Bowen discloses the electronic vaporizer 100. However, Bowen does not explicitly disclose wherein an airflow sensor, wherein the main control circuit is configured to activate the airflow sensor after detecting that the voltage or the current changes.
On the other hand, Bowen mentioned there is part of the vaporizer system can provide airflow cues to a user to indicate a status of a vaporizer session; and airflow cues can include a change in airflow through a mouthpiece of the vaporizer to indicate the start, the progress/status, and /or completion of a vaporizer session.
Rasmussen discloses an airflow sensor 26 wherein the airflow sensor acts as a puff detector, detecting a user puffing or sucking on the atomizer/liquid reservoir of the e-cigarette. The airflow sensor can be any suitable sensor for detecting changes in airflow or air pressure once the current/voltage changes by the user activated the device or starts to puffing/sucking.
Therefore,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the electronic vaporizer taught by Bowen such that an airflow sensor, wherein the main control circuit is configured to activate the airflow sensor after detecting that the voltage or the current changes as taught by Rasmussen in order to activate/initiate the airflow sensor function once the device is activated by the user.

Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831